13 So. 3d 1107 (2009)
BNB CONSTRUCTION, INC., and Brian A. Bent, Petitioners,
v.
NICON CONSTRUCTION, INC., Respondent.
No. 4D09-1137.
District Court of Appeal of Florida, Fourth District.
July 15, 2009.
Rehearing Denied August 20, 2009.
*1108 Diane H. Tutt of Diane H. Tutt, P.A., Davie, for petitioners.
Edward J. Kuchinski of Sivyer Barlow & Watson, P.A., Tampa, for respondent.
PER CURIAM.
Petitioners, BNB Construction, Inc. and Brian A. Bent, seek review of an order that requires them to deposit funds from four bank accounts into the court registry. As petitioners were not parties to the litigation below when the order issued, we exercise certiorari review and grant the petition. The funds paid by Arch Insurance Company to Stonebridge Gardens, Section Two, Condominium Association, Inc. did not remain specifically identifiable in petitioners' various business and personal accounts to permit the relief granted. M.I. Indus. USA Inc. v. Attorneys' Title Ins. Fund, Inc., 6 So. 3d 627 (Fla. 4th DCA 2009).
TAYLOR, HAZOURI and DAMOORGIAN, JJ., concur.